 1   KOLITCH ROMANO LLP
     SHAWN J. KOLITCH (Admitted Pro Hac Vice)
 2   Email: shawn@kolitchromano.com                                     JS-6
     520 SW Yamhill St, Suite 200
 3   Portland, OR 97204
     Telephone: (503) 994-1650
 4   Facsimile: (971) 279-4549
 5   MAYNARD COOPER & GALE LLP
     Judy M. Lam (SBN 173862)
 6   Email: jlam@maynardcooper.com
     1901 Avenue of the Stars, Suite 1900
 7   Los Angeles, CA 90067
     Telephone: (310) 596-4500
 8   Facsimile: (310) 596-4360
 9   Attorneys for Plaintiff Future Motion, Inc.
10
                              UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
                                        EASTERN DIVISION
13
14   FUTURE MOTION, INC., a Delaware                 Case No. 5:19-CV-00475-JFW-KK
     corporation,
15
                           Plaintiff,                PERMANENT INJUNCTION AND
16
                                                     ORDER DISMISSING ACTION
17
18
     CRAFT&RIDE LLC, a California limited
19   liability company,
20                         Defendant.
21
22            On March 15, 2019, Future Motion, Inc. (“Future Motion”) filed its Complaint
23   against Craft&Ride LLC (“Craft&Ride”). On May 20, 2019, Craft&Ride filed its
24   Answer to Complaint. In order to reduce the time and expense of litigation, the parties
25   have executed an agreement settling this action, and as a condition of settlement, the
26   parties have agreed to have the Court enter this Permanent Injunction and to dismiss this
27   action. Therefore, IT IS HEREBY ORDERED AS FOLLOWS:
28

     {05134295.1}                              1
                        PERMANENT INJUNCTION AND ORDER DISMISSING ACTION
                                               FINDINGS
 1
              1.    This Court has jurisdiction of the subject matter of this action pursuant to
 2
     15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338, 1367. This Court has personal
 3
     jurisdiction over Defendant.
 4
              2.    Venue is proper in this judicial district as to all parties.
 5
              3.    The Complaint states a claim upon which relief may be granted against
 6
     Defendant at least under 15 U.S.C. § 1114, 15 U.S.C. § 1125, and California Business &
 7   Professions Code §17200 et seq.
 8            4.    Defendant has entered into this Permanent Injunction freely and without
 9   coercion.
10            5.    Defendant hereby waives all rights to appeal or otherwise challenge or
11   contest the validity of this Order.
12                                               ORDER
13            Defendant is permanently restrained and enjoined as follows:

14            6.    On any online store that Craft&Ride controls (currently only
     www.craftandride.com), at least once on each page on which Craft&Ride offers any
15
     aftermarket accessory for ONEWHEEL or other Future Motion products, Craft&Ride
16
     shall: (a) include the statement, “Craft&Ride is not affiliated with Future Motion, Inc.,”
17
     or the equivalent, and (b) specify that its products are “aftermarket accessories” for
18
     Future Motion’s products.
19
              7.    Craft&Ride, and its agents, subsidiaries, successors, and others acting in
20
     concert with Craft&Ride who receive actual notice of this Order, shall be permanently
21   enjoined and restrained from using or publishing on the Craft&Ride website any Future
22   Motion design mark or any copyrightable content owned by Future Motion (excluding
23   images or videos that are not themselves owned by Future Motion but that feature Future
24   Motion products or clothing bearing Future Motion design marks or copyrightable
25   content).
26            8.    This Court SHALL RETAIN JURISDICTION of this action to the extent
27   necessary to ensure full compliance with this Stipulated Permanent Injunction, including

28   enforcement by way of contempt or otherwise.


     {05134295.1}                                 2
                        PERMANENT INJUNCTION AND ORDER DISMISSING ACTION
              9.    Before asserting any violation of this Stipulated Permanent Injunction,
 1
     Future Motion shall serve Craft&Ride with a written notice describing with specificity
 2
     the alleged violation. Future Motion must serve the notice within twenty days of learning
 3
     of the alleged violation. Future Motion waives any such claim of which it does not give
 4
     timely notice and an opportunity to cure under this section.
 5
              10.   If the material claimed to violate the stipulated injunction was posted on the
 6
     Internet, Craft&Ride may cure by removing it within three business days of service of the
 7   notice. In all other cases, Craft&Ride may take steps necessary to cure in an appropriate
 8   manner within ten business days of service of the notice. If Craft&Ride timely cures or
 9   takes steps necessary to cure, it will have no further liability for the claim.
10            11.   If Craft&Ride fails to cure any alleged violation of this Stipulated
11   Permanent Injunction within the time periods provided above, Future Motion may file a
12   motion with this Court establishing compliance with the foregoing notice and cure
13   provisions and requesting enforcement of this Stipulated Permanent Injunction.

14            12.   Each party shall bear its own attorney’s fees and costs relating to the
     present action, EXCEPT that in the event of any dispute regarding an alleged violation of
15
     this Stipulated Permanent Injunction, the prevailing party shall recover its reasonable
16
     attorney’s fees and costs relating to that dispute.
17
              13.   All claims in this action SHALL BE DISMISSED WITH PREJUDICE
18
     without costs or attorney’s fees to either party.
19
20
                    IT IS SO ORDERED.
21
22   Dated: November 20, 2019
23                                                         Hon. John F. Walter
                                                           United States District Judge
24
25
26
27
28

     {05134295.1}                                3
                        PERMANENT INJUNCTION AND ORDER DISMISSING ACTION
